DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7, in the reply filed on January 11, 2021 is acknowledged.
In the reply, Applicant listed claims 1-3 are readable on Species I. However, Examiner notes that claims 1-7 are readable on Species I.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2021.
Status of Claims
	Claims 1-18 are pending in the application. Claims 8-18 are withdrawn, and claims 1-7 are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 1 of the claim, “SOx” should read “sulfur oxide (SOx)” for clarity.
In line 5 of the claim, “exposes” should read “is exposed” for clarity.
In line 14 of the claim, “a voltage, at which” should read “a voltage at which” for clarity.
In line 21 of the claim, “a voltage, at which” should read “a voltage at which” for clarity.
In line 25 of the claim, “the sensor currents” should read “sensor currents” for clarity and proper antecedent basis.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
In line 4 of the claim, “comprises” should read “comprising” for clarity.
In line 6 of the claim, “exposes” should read “is exposed” for clarity.
In line 9 of the claim, “unit is further” should read “unit further” for clarity.
In line 10 of the claim, “a voltage” should read “a pump voltage” for clarity.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
In line 3 of the claim, “one of the opposite surfaces” should read “the one of the opposite surfaces” for consistency.
In line 4 of the claim, “exposes” should read “is exposed” for clarity.
In line 7 of the claim, “a voltage” should read “a pump voltage” for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes that this application includes the limitations “decomposition voltage increasing control” in claims 1 and 3, “reoxidation voltage decreasing control” in claims 1-3, “constant voltage control” in claims 3-4 and 6, and “pump voltage control” in claims 4-7, but that these limitations are NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. The aforementioned claim recitations are understood by the Examiner to be algorithms executed by the electronic control unit in light of the specification. Therefore, these terms are not generic placeholders for performing a claimed function.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second sensor electrode provided on the other surface of the solid electrolyte layer" in line 6 of the claim.  There is insufficient antecedent basis for “the other surface” in the claim. Further, it is unclear which surface of the solid electrolyte layer is considered to be “the other surface.” It is unclear if “the other surface of the solid electrolyte layer” is the other surface of the opposite surfaces of the solid electrolyte layer. For the purpose 
Claim 1 recites the limitation “acquire the sensor currents as SOx concentration currents, respectively after the sensor voltage reaches the oxygen decreasing voltage” in lines 25-26 of the claim. It is unclear whether the sensor currents are respective to the SOx concentration currents or the sensor voltage. For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously. Claims 2-7 are rejected as dependent thereon.
Claim 3 recites the limitation “a voltage lower than the oxygen increasing voltage” in lines 3-4 of the claim. It is unclear whether “a voltage lower than the oxygen increasing voltage” in claim 3 is the same as or different from the previously recited “a first voltage lower than an oxygen increasing voltage” in line 12 of claim 1. For the purpose of examination, Examiner interprets the limitation in claim 3 to be at least inclusive of any of the meanings listed previously.
Claim 4 recites the limitation "a second pump electrode provided on the other surface of the second solid electrolyte layer" in lines 7-8 of the claim.  There is insufficient antecedent basis for “the other surface” in the claim. Further, it is unclear which surface of the second solid electrolyte layer is considered to be “the other surface.” It is unclear if “the other surface of the second solid electrolyte layer” is the other surface of the opposite surfaces of the second solid electrolyte layer. For the purpose of examination, Examiner interprets “the other surface of the second solid electrolyte layer” to be at least inclusive of any of the meanings listed previously. Claim 5 is rejected as dependent thereon.
The term "generally" in claims 4 and 6 is a relative term which renders the claim indefinite.  The term "generally zero" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 5 and 7 are rejected as dependent thereon.
Claim 5 recites the limitation “an oxygen concentration” in line 2 of the claim. It is unclear whether “an oxygen concentration” in claim 5 is the same as or different from the previously recited “an oxygen concentration” in line 11 of claim 4. For the purpose of examination, Examiner interprets the limitation in claim 5 to be at least inclusive of any of the meanings listed previously.
Claim 6 recites the limitation "a second pump electrode provided on the other surface of the solid electrolyte layer" in lines 4-5 of the claim.  There is insufficient antecedent basis for “the other surface” in the claim. Further, it is unclear which surface of the solid electrolyte layer is considered to be “the other surface.” It is unclear if “the other surface of the solid electrolyte layer” is the other surface of the opposite surfaces of the solid electrolyte layer. For the purpose of examination, Examiner interprets “the other surface of the solid electrolyte layer” to be at least inclusive of any of the meanings listed previously. Claim 7 is rejected as dependent thereon.
Claim 7 recites the limitation “an oxygen concentration” in line 2 of the claim. It is unclear whether “an oxygen concentration” in claim 7 is the same as or different from the previously recited “an oxygen concentration” in line 8 of claim 6. For the purpose of examination, Examiner interprets the limitation in claim 7 to be at least inclusive of any of the meanings listed previously.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/152,540 (hereinafter “Matsuda”) in view of Kato et al. (US 2015/0355136 A1). Claim 1 of Matsuda does not require wherein the electronic control unit is configured to acquire an integration value of differences between the base current and each of the SOx concentration currents and acquire a SOx concentration of the exhaust gas on the basis of the integration value. However, Kato teaches an SOx concentration detection device that can detect the SOx concentration in exhaust gas (abstract) like that of Matsuda. Kato teaches that when a voltage is applied between electrodes 24 and 26 of a sensor element, a current flows (Fig. 2, para. [0031]-[0032]). Kato teaches that voltages are applied between 0.3 V and 0.6 V, and the corresponding current values are detected (Fig. 4, para. [0036]). Kato teaches that the current value difference |I0.6-I0.3| is defined as SO2 reduction current, and that the ECU 16 detects the SO2 concentration around the sensor from an integrated value of the SO2 reduction current, wherein the integrated value of the SO2 reduction current corresponds to the area under the characteristic curve shown in Fig. 5 (Figs. 4-5 & 9, para. [0041], [0048], [0050]-[0051], [0053]). Kato teaches that the integrated value of the SO2 reduction current exhibits a generally proportional relationship to the SO2 concentration around the sensor (Fig. 7, para. [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electronic control unit of Matsuda to integrate the differences between currents at voltages of 0.6 V and below to determine the SOx concentration 2 reduction current exhibits a generally proportional relationship to the SO2 concentration around the sensor (Kato, Fig. 7, para. [0041]).
This is a provisional nonstatutory double patenting rejection.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/152,540 (hereinafter “Matsuda”) in view of Kato et al. (US 2015/0355136 A1), as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 2 is unpatentable over claim 1 of Modified Matsuda (see modification supra). Claim 1 of Modified Matsuda is fully encompassed by instant application claim 2. 
This is a provisional nonstatutory double patenting rejection.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/152,540 (hereinafter “Matsuda”) in view of Kato et al. (US 2015/0355136 A1), as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 3 is unpatentable over claim 5 of Modified Matsuda (see modification supra). Claim 5 of Modified Matsuda is fully encompassed by instant application claim 3. 
This is a provisional nonstatutory double patenting rejection.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/152,540 (hereinafter “Matsuda”) in view of Kato et al. (US 2015/0355136 A1), as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 4 is unpatentable over claim 6 of Modified Matsuda (see modification supra). Claim 6 of Modified Matsuda is fully encompassed by instant application claim 4. 

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/152,540 (hereinafter “Matsuda”) in view of Kato et al. (US 2015/0355136 A1), as applied to claim 4 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 5 is unpatentable over claim 7 of Modified Matsuda (see modification supra). Claim 7 of Modified Matsuda is fully encompassed by instant application claim 5. 
This is a provisional nonstatutory double patenting rejection.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/152,540 (hereinafter “Matsuda”) in view of Kato et al. (US 2015/0355136 A1), as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 6 is unpatentable over claim 13 of Modified Matsuda (see modification supra). Claim 13 of Modified Matsuda is fully encompassed by instant application claim 6. 
This is a provisional nonstatutory double patenting rejection.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/152,540 (hereinafter “Matsuda”) in view of Kato et al. (US 2015/0355136 A1), as applied to claim 6 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 7 is unpatentable over claim 14 of Modified Matsuda (see modification supra). Claim 14 of Modified Matsuda is fully encompassed by instant application claim 7. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2016/0146085 A1) (provided in Applicant’s IDS filed on October 5, 2018) and further in view of Kato et al. (US 2015/0355136 A1) (provided in Applicant’s IDS filed on November 24, 2020), as evidenced by Applicant’s specification with respect to claims 1-2 and 4.
Regarding claim 1, Mizutani teaches a SOx concentration acquiring apparatus of an internal combustion engine (a SOx concentration detection device of an internal combustion engine, the SOx concentration detection device having a limiting current type sensor 10, Figs. 1 & 7, para. [0001], [0045], [0094]; Examiner notes that an internal combustion engine is not a positively recited element of the claimed SOx concentration acquiring apparatus), comprising:
a sensor cell formed by a solid electrolyte layer, a first sensor electrode provided on one of opposite surfaces of the solid electrolyte layer, and a second sensor electrode provided on the other surface of the solid electrolyte layer (a sensor cell 16 formed by a first solid electrolyte layer 11A, a first sensor electrode 16A provided on one of opposite surfaces of the first solid electrolyte layer 11A, and a second sensor electrode 16B provided on the other surface of the opposite surfaces of the first solid electrolyte layer 11A, Fig. 1, para. [0045], [0053]); and
an electronic control unit for controlling a sensor voltage which is a voltage applied to the sensor cell and acquiring a sensor current which is a current flowing through the sensor cell (an electronic control unit (ECU) 90 controls the voltage applied to the sensor cell and detects the sensor cell output current Is, Figs. 1, 7, 10A, and 11, para. [0096], [0122]-[0124], [0127]-[0128]),
wherein the electronic control unit (the ECU 90, Fig. 7) is configured to:

execute a reoxidation voltage decreasing control for decreasing the sensor voltage from the second voltage to a third voltage lower than an oxygen decreasing voltage after the electronic control unit executes the decomposition voltage increasing control (the ECU 90 lowers the applied voltage Vs to the sensor cell 16 from 0.8V to 0.4V after the voltage was previously increased from 0.4V to 0.8V, Figs. 8, 10A, and 11, para. [0063], [0102], [0127], [0138]-[0139]; Examiner interprets an oxygen decreasing voltage to be 0.6V as evidenced by Applicant’s specification at para. [0122] of the instant US PGPub), the oxygen decreasing voltage being a voltage, at which the amount of the oxygen component consumed by the sulfur component being 
acquire the sensor currents as SOx concentration currents, respectively after the sensor voltage reaches the oxygen decreasing voltage while the electronic control unit executes the reoxidation voltage decreasing control (the ECU detects the sensor cell output currents Is which correspond to the concentration of SOx while the applied voltage Vs is lowered from 0.8V toward 0.4V, Figs. 8, 10A, & 11, para. [0063], [0102], [0128], [0139]; Examiner interprets the oxygen decreasing voltage to be 0.6V as evidenced by Applicant’s specification at para. [0122] of the instant US PGPub);
acquire the sensor current as a base current when the sensor voltage is equal to or lower than the oxygen decreasing voltage while the electronic control unit executes the reoxidation voltage decreasing control (the ECU detects the sensor cell output current Is while the applied voltage Vs is lowered from 0.8V toward 0.4V, Figs. 8, 10A, & 11, para. [0063], [0102], [0128], [0139]; Examiner interprets the oxygen decreasing voltage to be 0.6V as evidenced by Applicant’s specification at para. [0122] of the instant US PGPub).
Mizutani fails to teach wherein the electronic control unit is configured to acquire an integration value of differences between the base current and each of the SOx concentration currents, and acquire a SOx concentration of the exhaust gas on the basis of the integration value. 0.6-I0.3| is defined as SO2 reduction current, and that the ECU 16 detects the SO2 concentration around the sensor from an integrated value of the SO2 reduction current, wherein the integrated value of the SO2 reduction current corresponds to the area under the characteristic curve shown in Fig. 5 (Figs. 4-5 & 9, para. [0041], [0048], [0050]-[0051], [0053]). Kato teaches that the integrated value of the SO2 reduction current exhibits a generally proportional relationship to the SO2 concentration around the sensor (Fig. 7, para. [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ECU of Mizutani to integrate the differences between currents at voltages of 0.6 V (the oxygen decreasing voltage) and below to determine the SOx concentration as taught by Kato because the integrated value of the SO2 reduction current exhibits a generally proportional relationship to the SO2 concentration around the sensor (Kato, Fig. 7, para. [0041]).
The limitation “exposes to an exhaust gas discharged from the internal combustion engine” is an intended use limitation. Examiner notes that the internal combustion engine is not a positively recited element of the claimed SOx concentration acquiring apparatus. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the 
Examiner further notes that Modified Mizutani teaches that the first sensor electrode 16A contacts the SOx in the exhaust gas in the interior space 18 (Fig. 1, para. [0053], [0055]), so the first sensor electrode is capable of the recitation “exposes to an exhaust gas discharged from the internal combustion engine.”
Regarding claim 2, Modified Mizutani teaches wherein the electronic control unit is further configured to set, as the third voltage, the sensor voltage, at which all the sulfur component is expected to be reoxidized while the electronic control unit executes the reoxidation voltage decreasing control (the ECU sets the applied voltage to the sensor cell, and the applied voltage when the lowering of the applied voltage is ended is not limited to 0.4V and may be any voltages lower than or equal to 0.7V, para. [0111], [0122]-[0123]; since the oxygen decreasing voltage is 0.6 as evidenced by Applicant’s specification at para. [0122] of the instant US PGPub, Examiner interprets the sensor voltage at which all the sulfur component is expected to be reoxidized to be less than 0.6 V; the ECU of Modified Mizutani may set the applied voltage to the sensor cell to be less than 0.6 V during the lowering of the applied voltage).
Regarding claim 4, Modified Mizutani teaches wherein the SOx concentration acquiring apparatus comprises the solid electrolyte layer as a first solid electrolyte layer (the SOx concentration detection device having the limiting current type sensor 10 comprises the first solid electrolyte layer 11A, Figs. 1 & 7, para. [0045], [0094]),

the electronic control unit (the ECU 90, Fig. 7) is further configured to: 
execute a pump voltage control for applying a voltage capable of decreasing an oxygen concentration of the exhaust gas to generally zero to the pump cell (the ECU 90 applies a voltage to the pump cell 15 for lowering the concentration of oxygen included in the exhaust gas in the interior space 18 to zero, Figs. 1 & 10A, para. [0051], [0064], [0125]) and a constant voltage control for controlling the sensor voltage to a constant voltage lower than the oxygen increasing voltage (the ECU 90 maintains the applied voltage to the sensor cell 16 at a constant voltage of 0.4 V, Figs. 8, 10A, and 11, para. [0063], [0102], [0127], [0138]; Examiner interprets the oxygen increasing voltage to be greater than 0.4 V and less than 0.8 V as evidenced by Applicant’s specification at para. [0118], [0133] of the instant US PGPub); and
acquire a NOx concentration of the exhaust gas on the basis of the sensor current acquired while the electronic control unit executes the pump voltage control and the constant voltage control (the influence of NOx occupying the sensor cell output current when the applied sensor voltage is maintained at the constant voltage of 0.4V is larger than that of SOx occupying 
The limitation “exposes to the exhaust gas” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mizutani teaches that the first pump electrode 15A contacts the oxygen in the exhaust gas in the interior space 18 (Fig. 1, para. [0049], [0051]), so the first pump electrode is capable of the recitation “exposes to the exhaust gas.”
Regarding claim 5, Modified Mizutani teaches wherein the electronic control unit is further configured to acquire an oxygen concentration of the exhaust gas on the basis of a pump current which is a current flowing through the pump cell while the electronic control unit executes the pump voltage control (the ECU 90 detects the pump cell output current when a voltage for lowering the concentration of oxygen included in the exhaust gas is applied to the pump cell 15 to determine the oxygen concentration of the exhaust gas, Fig. 10A, para. [0051], [0059], [0064], [0123], [0125]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2016/0146085 A1) (provided in Applicant’s IDS filed on October 5, 2018) and further in view of Kato et al. (US 2015/0355136 A1) (provided in Applicant’s IDS filed on November 24, 2020), as evidenced by Applicant’s specification with respect to claim 1, as applied to claim 1 above, and further in view of Wakimoto et al. (US 2016/0208721 A1) (provided in Applicant’s IDS filed on November 24, 2020), as evidenced by Kato et al. (US 2015/0355136 A1) (provided in Applicant’s IDS filed on November 24, 2020) and Applicant’s specification with respect to claim 3.
Regarding claim 3, Modified Mizutani teaches wherein the electronic control unit is further configured to execute a constant voltage control for controlling the sensor voltage to a voltage lower than the oxygen increasing voltage after the electronic control unit executes the reoxidation voltage decreasing control (the ECU 90 maintains the applied voltage to the sensor cell 16 at a constant voltage of 0.4 V after the voltage is decreased from 0.8 V to 0.4 V, Figs. 8, 10A, and 11, para. [0063], [0102], [0127], [0139]; in Fig. 8 the applied voltage is maintained at a constant voltage of 0.4 V after the decreasing of the applied voltage; Examiner interprets the oxygen increasing voltage to be greater than 0.4 V and less than 0.8 V as evidenced by Applicant’s specification at para. [0118], [0133] of the instant US PGPub).
Modified Mizutani teaches that the ECU 90 maintains the applied voltage to the sensor cell 16 at a constant voltage of 0.4 V before the voltage is increased from 0.4 V to 0.8 V (Figs. 8, 10A, and 11, para. [0063], [0102], [0127], [0138]; in Fig. 8 the applied voltage is maintained at a constant voltage of 0.4 V before the increasing of the applied voltage; Examiner interprets the oxygen increasing voltage to be greater than 0.4 V and less than 0.8 V as evidenced by Applicant’s specification at para. [0118], [0133] of the instant US PGPub). Modified Mizutani fails to teach wherein the electronic control unit is configured to execute the constant voltage control before the electronic control unit executes the decomposition voltage increasing control after the electronic control unit executes the reoxidation voltage decreasing control. However, Wakimoto teaches a control apparatus for an internal combustion engine having a limiting 2 concentration (para. [0042]). Thus, Examiner interprets Wakimoto as evidenced by Kato to teach that the decomposition voltage increasing control and the reoxidation voltage decreasing control are repeated (steps 103-106 and steps 108-109 of Fig. 24) to eliminate sulfur poisoning of the sensor to improve the accuracy of the next and subsequent detections of the SO2 concentration (Wakimoto, Fig. 24, para. [0178]-[0179], Kato, para. [0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ECU of Modified Mizutani to repeat the decomposition voltage increasing control and the reoxidation voltage 
Modified Mizutani teaches wherein the electronic control unit is further configured to acquire an oxygen concentration of the exhaust gas on the basis of the sensor current acquired while the electronic control unit executes the constant voltage control (the ECU 90 detects the sensor cell output current when the applied voltage is a constant 0.4 V after lowering of the applied voltage to determine the oxygen concentration of the exhaust gas, Fig. 8 & 10A, para. [0073], [0105], [0114], [0133], [0135]).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2016/0146085 A1) (provided in Applicant’s IDS filed on October 5, 2018) and further in view of Kato et al. (US 2015/0355136 A1) (provided in Applicant’s IDS filed on November 24, 2020), as evidenced by Applicant’s specification with respect to claim 1, as applied to claim 1 above, and further in view of Moriyama et al. (JP 2003149199 A) (provided in Applicant’s IDS filed on November 24, 2020) (references herein made with respect to English Machine Translation), as evidenced by Applicant’s specification with respect to claim 6.
Regarding claim 6, Modified Mizutani teaches the SOx concentration acquiring apparatus (the SOx concentration detection device having the limiting current type sensor 10, Figs. 1 & 7, para. [0045], [0094]). Modified Mizutani teaches a pump cell 15 formed by a second solid electrolyte layer 11B, a first pump electrode 15A provided on one of opposite surfaces of the second solid electrolyte layer 11B such that the first pump electrode 15A is exposed to the interior space 18, and a second pump electrode 15B provided on the other surface of the opposite surfaces of the second solid electrolyte layer 11B (Fig. 1, para. [0045], [0049]), and therefore fails to teach a pump cell formed by the solid electrolyte layer, a first pump electrode provided on one of the opposite surfaces of the solid electrolyte layer such that the first pump electrode exposes to the exhaust gas, and a second pump electrode provided on the other surface of the solid electrolyte layer. However, Moriyama teaches a gas sensor in an exhaust gas of a combustion engine to detect sulfur oxides (para. [0001]) like that of Modified Mizutani. Moriyama teaches that the pump electrodes 16a, 16b and the electrodes 18a, 18b of the sensor cell are provided in close contact with the same base material 13 which is a solid electrolyte (Fig. 1, para. [0015], [0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump cell and the sensor cell of Modified Mizutani to be formed on the same solid electrolyte as taught by Moriyama because it would then be possible to reduce the size and cost of the gas sensor (Moriyama, para. [0012]). Therefore, Modified Mizutani teaches the pump cell 15 and the sensor cell 16 formed by the same solid electrolyte layer, wherein the first pump electrode 15A and the first sensor electrode 
Modified Mizutani teaches the electronic control unit (the ECU 90, Fig. 7) is further configured to:
execute a pump voltage control for applying a voltage capable of decreasing an oxygen concentration of the exhaust gas to generally zero to the pump cell (the ECU 90 applies a voltage to the pump cell 15 for lowering the concentration of oxygen included in the exhaust gas in the interior space 18 to zero, Figs. 1 & 10A, para. [0051], [0064], [0125]) and a constant voltage control for controlling the sensor voltage to a constant voltage lower than the oxygen increasing voltage (the ECU 90 maintains the applied voltage to the sensor cell 16 at a constant voltage of 0.4 V, Figs. 8, 10A, and 11, para. [0063], [0102], [0127], [0138]; Examiner interprets the oxygen increasing voltage to be greater than 0.4 V and less than 0.8 V as evidenced by Applicant’s specification at para. [0118], [0133] of the instant US PGPub); and
acquire a NOx concentration of the exhaust gas on the basis of the sensor current acquired while the electronic control unit executes the pump voltage control and the constant voltage control (the influence of NOx occupying the sensor cell output current when the applied sensor voltage is maintained at the constant voltage of 0.4V is larger than that of SOx occupying the sensor cell output current, so the ECU can detect the NOx concentration of the exhaust gas, Fig. 10A, para. [0063], [0102], [0105], [0125], [0127]).

Examiner further notes that Modified Mizutani teaches that the first pump electrode 15A contacts the oxygen in the exhaust gas in the interior space 18 (Fig. 1, para. [0049], [0051]), so the first pump electrode is capable of the recitation “exposes to the exhaust gas.”
Regarding claim 7, Modified Mizutani teaches wherein the electronic control unit is further configured to acquire an oxygen concentration of the exhaust gas on the basis of a pump current which is a current flowing through the pump cell while the electronic control unit executes the pump voltage control (the ECU 90 detects the pump cell output current when a voltage for lowering the concentration of oxygen included in the exhaust gas is applied to the pump cell 15 to determine the oxygen concentration of the exhaust gas, Fig. 10A, para. [0051], [0059], [0064], [0123], [0125]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashida et al. (US 2016/0061769 A1): a gas concentration detecting device includes a gas concentration detecting element and an electronic control unit (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1795